DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JPH01176746A; IDS dated 07/03/2018 Foreign Patent Document 1) and further in view of Kobayashi et al. (JP 2007001683A; hereinafter Kobayashi).
            With regards to claim 1, Hayakawa teaches an image forming apparatus comprising:
a conveying unit (1) configured to convey a printing material (bottom of page 1, line 33-35); 
a transfer unit (including 11) configured to transfer an image formed on an image bearing member to the printing material conveyed by the conveying unit (bottom of page 1 to top of page 2, lines 33-42; FIG. 1-2); 
a loop detecting unit (9, Sa, Sb) configured to detect a loop of the printing material formed between the conveying unit and the transfer unit (page 2, highlighted portions; FIG. 1-2);
a driving source (including 3) configured to drive the conveying unit (page 2, lines 47-52); 
a control unit (15-17) configured to change a rotational speed of the driving source (see highlighted portions of page 3),
wherein the control unit is configured to control the rotational speed of the driving source (pages 2-3, lines 79-95).
However, Hayakawa is silent regarding the image forming apparatus comprising: 
a measuring unit configured to measure a rotation amount of the driving source during a period in which a first printing material is conveyed by both the conveying unit and the transfer unit, 
wherein, in a case where a second printing material is conveyed after the first printing material, the control unit is configured to control the rotational speed of the driving source to adjust a timing at which a leading edge of the second printing material reaches the transfer unit in accordance with the image formed on the image bearing member based on the rotation amount of the driving source measured by the measuring unit during the period in which the first printing material is conveyed by both the conveying unit and the transfer unit.
Kobayashi teaches an image forming apparatus comprising: a measuring unit (31, 32, and 5-7) configured to measure a rotation amount of the driving source (7) during a period in which a first printing material is conveyed by both the conveying unit and the transfer unit (FIG. 6; page 9, highlighted portions), 
wherein, in a case where a second printing material is conveyed after the first printing material (page 7, highlighted portions), the control unit (CPU 5) is configured to control the rotational speed of the driving source to adjust a timing at which a leading edge of the second printing material reaches the transfer unit in accordance with the image formed on the image bearing member (2)  based on the rotation amount of the driving source measured by the measuring unit during the period in which the first printing material is conveyed by both of the conveying unit (7) and the transfer unit (1) (highlighted portions of pages 7 and 9-11).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the measuring device and the control method as taught by Kobayashi to the image forming apparatus of Hayakawa to maintain the rotational speed of during the printing process (page 4, highlighted portions).
With regards to claim 5, Hayakawa, as combined with Kobayashi, teaches (citations to Kobayashi) the image forming apparatus according to claim 1, wherein the control unit obtains a change in outside diameter of the conveying unit based on the rotation amount of the driving source measured by the measuring unit, and wherein, in a case where the outside diameter of the conveying unit increases continuously predetermined times, the control unit controls the rotational speed of the driving source based on a time elapsed after the conveying unit last conveys a printing material (bottom of page 7, highlighted portions).
With regards to claim 6, Hayakawa, as combined with Kobayashi, teaches (citation to Hayakawa) the image forming apparatus according to claim 1, 
wherein, during the period in which the first printing material is conveyed by both the conveying unit and the transfer unit and in a case where the control unit determines that a loop amount of the first printing material detected by the loop detecting unit is greater than a predetermined threshold, the control unit changes the rotational speed of the driving source to decrease a speed at which the first printing material is conveyed by the conveying unit, and 
wherein, during the period in which the first printing material is conveyed by both the conveying unit and the transfer unit and in a case where the control unit determines that the loop amount of the first printing material is less than the predetermined threshold, the control unit changes the rotational speed of the driving source to increase the speed at which the first printing material is conveyed by the conveying unit (page 3, highlighted portions).
With regards to claim 7, Hayakawa, as combined with Kobayashi, teaches (citations to Hayakawa) the image forming apparatus according to claim 1, wherein the loop detecting unit (9, Sa, Sb) is disposed between the conveying unit and the transfer unit (FIG. 1), and includes a flag (9b) in contact with the printing material and a photo-interruptor (Sb) configured to output different signals according to a position of the flag (page 3, highlighted portions).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JPH01176746A; IDS dated 07/03/2018 Foreign Patent Document 1) in view of Kobayashi et al. (JP 2007001683A; hereinafter Kobayashi), and further in view of Sugimoto (US Patent 9,304,473; hereinafter Sugimoto).
With regards to claim 2, Hayakawa, as combined with Kobayashi, teaches (citations to Kobayashi unless specified otherwise) the image forming apparatus according to claim 1, further comprising a printing-material detecting unit (31) disposed upstream from the transfer unit in a direction in which the printing material is conveyed (FIG. 6; Hayakawa), 
wherein the printing-material detecting unit (31) is configured to detect the printing material conveyed by the conveying unit (page 9, highlighted portions), 
wherein the control unit (5) switches between first control and second control based on a detection timing at which the second printing material is detected by the printing-material detecting unit and the rotation amount of the driving source measured by the measuring unit (page 9, highlighted portions), 
wherein the first control is configured to cause the conveying unit to convey the second printing material to the transfer unit by accelerating or decelerating a conveying speed by the conveying unit without stopping the second printing material (page 10, highlighted portions; for more detailed description, pages 9-10).
However, Hayakawa, as combined with Kobayashi, is silent regarding wherein the second control is configured to cause the conveying unit to temporarily stop the second printing material and again convey the printing material to the transfer unit.
Sugimoto teaches an image forming apparatus wherein the control unit is configured to cause the conveying unit to temporarily stop the printing material and again convey the printing material to the transfer unit (col. 4, lines 55-63 and col. 5, lines 22-33).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the control unit and its process as taught by Sugimoto to the image forming apparatus of Hayakawa, as combined with Kobayashi, to aid in aligning the printing material for image formation (col. 5, lines 22-33; Sugimoto).
With regards to claim 3, Hayakawa, as combined with Kobayashi, teaches (citation to Kobayashi) the image forming apparatus according to claim 2, wherein, in a case where the control unit executes the first control, the control unit obtains a speed of the second printing material after the conveying speed is accelerated or decelerated and a speed changing timing at which the conveying speed is accelerated or decelerated based on the detection timing at which the second printing material is detected by the printing-material detecting unit and the rotation amount of the driving source measured by the measuring unit (page 10, highlighted portions; for more detailed description, pages 9-10).
With regards to claim 4, Hayakawa, as combined with Kobayashi and Sugimoto, teaches the image forming apparatus according to claim 2, wherein, in a case where the control unit executes the second control, the control unit determines a period of time during which the second printing material is to be temporarily stopped based on the detection timing at which the second printing material is detected by the printing-material detecting unit (page 9, highlighted portion, the detection of the passage of paper starts of calculation of speed; Kobayashi) and the rotation amount of the driving source measured by the measuring unit (col. 5, lines 22-33; Sugimoto).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JPH01176746A; IDS dated 07/03/2018 Foreign Patent Document 1) in view of Kobayashi et al. (JP 2007001683A; hereinafter Kobayashi), and further in view of Izuchi et al. (US Publication 2008/0203645; hereinafter Izuchi).
With regards to claim 8, Hayakawa, as combined with Kobayashi, teaches the image forming apparatus according to claim 1. However, Hayakawa, as combined with Kobayashi, is silent regarding wherein the measuring unit includes an encoder configured to output a pulse signal as the driving source rotates, and wherein the measuring unit is configured to measure the rotation amount of the driving source according to a pulse count output from the encoder.
Izuchi teaches a measuring unit (including 700 and 705) includes an encoder (705; FIG. 8) configured to output a pulse signal as the driving source rotates ([0081], and wherein the measuring unit is configured to measure the rotation amount of the driving source according to a pulse count output from the encoder ([0081, 0115]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the encoder as taught by Izuchi to the image forming apparatus of Hayakawa, as combined with Kobayashi, to minimize the difference between the actual rotation amount and the ordered amount ([0115]; Izuchi).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JPH01176746A; IDS dated 07/03/2018 Foreign Patent Document 1) in view of Kobayashi et al. (JP 2007001683A; hereinafter Kobayashi), and further in view of Okamoto (JP 2004149265 A; see machine translation).
With regards to claim 15, Hayakawa, as combined with Kobayashi, teaches the image forming apparatus according to claim 1.  
However, Hayakawa, as combined with Kobayashi, is silent regarding wherein the control unit is configured to obtain a change in outside diameter of the conveying unit based on the rotation amount of the driving source measured by the measuring unit during the period in which the first printing material is conveyed by both the conveying unit and the transfer unit, and wherein the control unit is configured to control the rotational speed of the driving source to adjust the timing at which the leading edge of the second printing material reaches the transfer unit based on the change in outside diameter of the conveying unit.
Okamoto teaches a control unit that is configured to obtain a change in outside diameter of the conveying unit (by measuring the moving time while conveying the sheet with each conveying mechanism) based on the rotation amount of the driving source measured by the measuring unit during the period in which the first printing material is conveyed by both the conveying unit (registration roller) and the transfer unit (transfer belt; [0007]), and wherein the control unit is configured to control the rotational speed of the driving source to adjust the timing at which the leading edge of the second printing material reaches the transfer unit based on the change in outside diameter of the conveying unit ([0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Okamoto to the image forming apparatus of Hayakawa, as combined with Kobayashi, to maintain the travelling speed of the sheet even if there is a difference in the diameter of the conveying members ([0005-0008]; Okamoto).

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 6-7, Applicant argues that in Kobayashi, the rotational speed of the image-fixing drive motor 6 is determined based on the duty ratio, and the image-fixing drive motor 6 is rotated at the determined rotation speed in a normal print mode.  However, this does not disclose the “measurement unit” of claim 1.
The Examiner respectfully disagrees with Applicant’s argument because Hayakawa, as combined with Kobayashi, does teach the measurement unit of claim 1.  As presented above, the “measurement unit” is directed to features a measuring unit (31, 32, and 5-7) configured to measure a rotation amount of the driving source (7) during a period in which a first printing material is conveyed by both the conveying unit and the transfer unit (FIG. 6; page 9, highlighted portions).  It is noted that the measurement unit includes not only features 31, 32, but also features 5-7.  Because the claim does not specify the structure of the measurement unit, the measurement unit can be interpreted broadly to include other features in addition to the sensors 31 and 32.  To distinguish the claimed invention from those of prior art, it is suggested that Applicant 

With respect to the remarks on page 7, Applicant argues that the control taught in Kobayashi is nothing more than control for ensuring that the speed of the sheet conveyance by the pair of transfer rollers 1 and the speed of the sheet conveyance by the pair of image-fixing rollers 2 will be substantially equal to each other in order to avoid the forming of a loop in the sheet.  That is, the following concept  of amended claim 1 is not disclosed at all: “wherein, in a case where a second printing material is conveyed after the first printing material, the control unit is configured to control the rotational speed of the driving source to adjust a timing at which a leading edge of the second printing material reaches the transfer unit in accordance with the image formed on the image bearing member based on the rotation amount of the driving source measured by the measuring unit during the period in which the first printing material is conveyed by both the conveying unit and the transfer unit.”
The Examiner respectfully disagrees with Applicant’s argument because Hayakawa, as combined with Kobayashi, does teach the claimed invention.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this particular case, Kobayashi clearly teaches on page 7 that in the case of a second printing material is conveyed after the first printing material (i.e. “first sheet fed after the power is turned on, and is determined for the second and subsequent sheets”), the control unit (5) is configured to control the rotational speed of the driving source (6)  to adjust a timing at which a leading edge of the second printing material reaches the transfer unit in accordance with the image formed on the image bearing member based on the rotation amount of the driving source measured by the measuring unit during the period in which the first printing material is conveyed by both the conveying unit and the transfer unit (the rotation of the second and subsequent sheet is based on the rotational speed of the first sheet; highlighted portions of pages 7 and 9-11).  Therefore, it is considered that the combination of Hayakawa, as combined with Kobayashi, teaches the claimed invention.

With respect to the remarks on page 7, Applicant argues that two sheet-passing sensors 31 and 32 are provided in place of the loop sensor 3 in the cited structure illustrated in this drawing.  The speed of the sheet conveyance by the pair of transfer rollers 1 and the speed of the sheet conveyance by the pair of image-fixing rollers 2 are detected by means of these sensors, and control is performed so as to make these speeds of sheet conveyance by the two pairs of rollers substantially equal to each other.  Therefore, this structure also lacks the above features of amended claim 1.
The Examiner respectfully disagrees with Applicant’s argument because the combination of Hayakawa, as combined with Kobayashi, does teach the claimed invention.  As presented above and the previous Office Action, the proposed combination of Hayakawa and Kobayashi is to further combine at least the sensors 31, 32 of Kobayashi to Hayakawa, rather than replacing the loop sensor 3 with the sensors 31, 32.  Thus, the teaching of Hayakawa remained as originally intended and would control the speeds of the sheet conveyance as originally intended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853